Ragan, C.
On the 14th day of July, 1892, the county board of Hall county disallowed a claim filed against said county by Welcome Smith. Smith perfected an appeal from this order to the district court, where a motion was made by *275the county to dismiss the appeal. This motion the court overruled, and the county has prosecuted here a petition in error to reverse what it calls the judgment of the district court.
The action of the district court in the premises is set out in the record in the following language: “This day this cause came on for hearing on motion of the defendant to dismiss the within entitled cause and the appeal taken in the same, for the reason that the said appeal was not filed, taken, and completed within the time as by law required, and was argued by counsel, and the court, being fully advised in the premises, overruled the same, to which ruling and decision of the court the defendant duly excepted at the time; and the said defendant appearing no further in the case, and electing to plead no further, the court finds that there is due the plaintiff from-the defendant the sum of $12.60, and that defendant pay the costs of this suit, taxed at $-.” It will thus be seen that there is here no final judgment of the district court of Hall county. To obtain a review of a case in this court there must be a final order or judgment on the merits of the case in the court below. (Code of Civil Procedure, sec. 581; Nichols v. Hail, 5 Neb., 194; Sprick v. Washington County, 3 Neb., 253; Riddle v. Yates, 10 Neb., 510.) The only jurisdiction we have in the matter is to dismiss the petition in error, which is accordingly done.
Dismissed.
Harrison, J., not sitting.